I am in accord with what is said in the majority opinion, but make the following somewhat repetitious additional comment.
The Toledo Civil Service Commission derives its authority and jurisdiction over employees in the classified service of the Toledo School District — not from the city charter, but independently and directly from the provisions of Section143.27, Revised Code, pursuant to which appropriate regulations with respect to the employees of the school district have long been adopted. Administrative agencies, as well as courts, have authority to determine their own jurisdiction. The Toledo Civil Service Commission, pursuant to the statute, had jurisdiction of the subject matter. Upon receipt of a copy of charges upon which relator was discharged and upon relator's appeal the commission acquired jurisdiction of the person. The order overruling respondents' motion to dismiss the appeal on the ground that the commission had no jurisdiction recites that it was determined upon the evidence. What this evidence was, and its nature and extent, is not revealed in the record in the instant case. Therefore, it must be presumed that the commission *Page 453 
had before it sufficient evidence to justify the overruling of respondents' motion to dismiss relator's appeal, and it is to be inferred therefrom that the commission found upon the evidence that relator was within the classified service of the Toledo School District. As succinctly stated in the majority opinion, abundantly supported by authorities, this court may not substitute its judgment for that of the commission, in the absence of a showing of an abuse of discretion.